 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDLebud Garage,Inc., d/b/a Breidner Bros. GarageandKing Harper.Case 2-CA-13007FINDINGS OF FACTI.JURISDICTIONAND LABORORGANIZATIONJanuary 18, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn September 18, 1973, Administrative Law JudgeBenjamin B. Lipton issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Lebud Garage, Inc.,d/b/a Breidner Bros. Garage, New York, New York,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.The Respondent has excepted to certaincredibilityfindings made bythe AdministrativeLaw JudgeIt is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry WallProducts,Inc, 91 NLRB 544, enfd 188 F 2d362 (C A 3, 1951)We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASE'BENJAMIN B. LIPTON, Administrative Law Judge: Ahearing in this case was held on August 21, 1973,2 in NewYork,New York, upon a complaint by the GeneralCounsel3 alleging violations of Section 8(a)(1) and (3) ofthe National Labor Relations Act, as amended. The partiesargued orally on the record and waived the filing of briefs.Upon the entire record, and from my observation of thedemeanor of the witnesses, I make the following:IRejan appeared as an officer of the corporation He testified that he is"the owner"of RespondentA law firmwhich had represented Respondentwithdrew by mutual consent prior to this hearing An answer to the instantcomplaint filed by the law firm wasadopted byRejan at the hearingRespondent operates a garage in the Borough of Bronx,New York City,where it is engaged in vehicle storage,parking,and related services, such as vehicle cleaning andincidental sale of gasoline to the general public. At alltimesmaterial,Respondent has been a member of theBronx CountyGarage Owners Association,herein calledthe Association,which has members consistingof employ-ers in NewYork Citywho are engaged in the samebusiness as Respondent.On behalf ofits employer-mem-bers, the Association negotiates and executes collective-bargaining agreements with labor organizations,includingLocal 272,Garage EmployeesUnionInternational Broth-erhoodofTeamsters,Chauffeurs,Warehousemen andHelpers ofAmerica,herein called Local272 or the Union.During the year preceding issuance of the complaint, theemployer-members of the Association derived gross in-comes from their respective operations valued in excess of$500,000,and purchasedproductsin excess of $10,000directly in interstate commerceor directlyfrom firms inNew York Statewhich receive such productsdirectly ininterstate commerce.Respondent admits, and I find,that itisengaged in commerce,and thatLocal 272 is a labororganization,within the meaning ofthe Act.II.THE UNFAIR LABOR PRACTICESA.The IssuesAs alleged and litigated, the essential question is whetherRespondent discharged King Harper because he engagedinthe concerted activity of seeking to enforce thecollective-bargaining contract in the protection of hisrights, or more specifically, because he complained to theUnion that Respondent sought to terminate him whileretaining in its employ certain nonunion employees.Respondent contends that Harper was discharged forcertain misconduct in the performance of his job, and thatthe Union sanctioned such discharge.B.The ContractRespondent is bound byan existingcollective-bargain-ing agreement between the Association and Local 272. Theagreement contains,inter aka,a typical 30-day union-shopprovision requiring unionmembership by the coveredemployees (art. V); a hiring hall operated exclusively bytheUnion (art. VII); and seniority standards withpreference accorded to senior employees in the event oflayoffs or reductions in force (art. VIII). In addition, under"Discharges and Suspension" (art. XXIII), no employeemay be laid off or discharged except forjustcause,listingcertain categories of cause. And it further provides that-3.(A) In all cases involving the discharge of anEmployee, the Employer must immediately notify the2All dates arein 1973, exceptas specifically noted3The charge by King Harperwas filed on June12 and served on June13, the complaint issued on July 31208 NLRB No. 77 BREMNER BROS.GARAGEUnion, in writing of his discharge and the reasontherefor, and mail notice thereof to the Union.(B)With respect to discharge for cause . . . theEmployer or ts Association shall give the Union atleast one (1) warning notice of the specific complaintagainst the Employee. A notice or warning shall not bedeemed compliance with this section, and no Employeeshallbe deemed discharged, unless such notice hasbeen given to the Union.(C) The discharged Employee must notify the Unioninwritingwithin two (2) working days after suchdischarge, of his desire to appeal. Notice of appealfrom discharge must be made to the Employer and theUnion in writing within five (5) days of the date ofnotice of discharge.If the Union and the Employer are unable to agree to thesettlement of any disputed discharge or layoff, the questionmay be referred to specified procedures for final andbinding arbitration.C.ThePertinent EvidenceFrom January 1 until his discharge on June 9, Harperworked for Respcndent as a garage attendant on nightduty. He was a member of Local 272. On May 1, GilbertRejan for Respondent sent a letter to Howard Blatmck,businessagent of the Union. The letter stated, insubstance, that "due to severe loss of business I am forcedto terminate the services of Mr. King Harper as of May11."On May 11 or 14, Rejan informed Harper he wasgoing to be laid off, with a week's notice. On May 17,Rejan told Harper that Friday, May 18, would be his lastday of work. During the morning of May 18, Harpervisited the Union's office. He told Blatnick he was beinglaid off while Respondent retained nonunion men, whomhe specified as Pete Fulgoni and one Francisco (surnamenot supplied). Blatnick assured Harper that he would stayon the job if Respondent employed nonuinon men.Blatnick then telephoned Rejan in Harper's presence.Rejan denied that Fulgoni was still employed. As toFrancisco,Rejan said it will be taken care of andattempted to explain that this man worked part time as arelief for Harper. Blatmck told Rejan that he could not layoff Harper. After the phone call, he asked Harper to do "alittle spying for him" to see if there were any nonunionmen on the job. Harper later reported that a nonunion mannamed Trotter was employed. On May 18, when Harperreturned to work, Rejan approached and told him, "youratted on me . . . . You went down to the hall and toldhim I had non-union men . . . . I could get you introuble."On request of George Scheps, president of the Associa-tion, a "hardship" meeting with the Union's executiveboard was held on Monday, May 21. relating to Respon-dent'sMay I letter,supra,as a basis for laying off Harper.Nothing was raised by Respondent concerning Harper'sallegedmisconduct. As a result of this meeting, Harper'sschedule was changed from 5 days to 4 days a week,4Blatnick indicated that, under the hinng hall, the Union does not referpart-time employees, except in special hardship cases.5From Rejan's testimony. Bruce's statement related to his observing the501presumably with a commensurate reduction in pay. On thesame day, May 21, Blatnick called in Rejan and told himthat the shop had to be kept clean of nonunion menregardless of economic reasons, that union men came first,and that he could hire nonunion men, but they have to bein the Union in 30 days.Shortly after Blatnick assumed his position with theUnion in January, he and two other business agents madepersonal surveys of the shops covered by the unioncontract, among other things, to "pick up" nonunion men.He learned that Fulgoni, formerly a regular employee, wasworking for Respondent (2 days a week) as a "retiredpensioner."AlthoughRejan claimed that a previousbusiness agent of the Union had authorized the employ-ment of such a pensioner, Blatnick first obtained a "ruling"from the Union 4 and then advised Rejan that thepensioner, and all nonunion men, "had to be off the job."Blatnick testified that Rejan assured him the shop wouldbe "cleaned up" within a period of time, by February orMarch, and he assumed this to be the fact. In May, hereceived information from Harper that Fulgoni, Francisco,and Trotter were employed as nonunion men. Respondentdid not carry or report the nonunion employees on itspayroll records. Rejan testified that Trotter was a customerand not an employee; that Fulgoni and Francisco wereremoved about the time of the "hardship" meeting on May21, but he was not sure.About May 22, bearing this date, Blatnick received aregistered letter from Rejan stating:Dear Sir:This is to inform you that I must discharge anemployee,King Harper, for the following reasons:1.Attitude towards customers with surly and rudebehavior and discourteous treatment.2.Dishonesty-failure on his part to charge cus-tomers for washing. He has repeatedly washed carswithout writing up sales tickets, making his own dealswith customers. This has led to strained relations.Many customers have complained to me and havestopped buying gasoline and threatened to leave thegarage unless this man is removed ... .Early in June, Rejan handed Harper a copy of the aboveletter.He had not spoken to Harper concerning his work,at least since May 21. Harper's discharge was effected onor about June 9, following two meetings conducted by theUnion regarding Rejan's letter. These meetings wereattended by Blatnick, the executive board, Scheps of theAssociation, and Rejan. It does not appear that Harperwas present. Rejan presented his charges, but had no directknowledge of the alleged misconduct. At the secondmeeting,Marion Bruce, a garage employee, was brought inby Rejan to give a statement.5At the instant hearing, in Respondent's defense, Rejantestifiedhimself,was permitted to recall Blatnick andHarper, but offered no other witnesses. Harper firmlydenied the assertions of misconduct contained and impliedinRejan's questions.Rejan testified that he receivedcars of customers which were dirty when parked and, at a subsequent time.appeared to have been washed 502DECISIONS OF NATIONALLABOR RELATIONS BOARDnumerous complaints concerning Harper from customersinApril and May and continuing to the time of thedischarge. He saw customers' cars which were clean in themorning and which had been dirty when parked the nightbefore, with no charge tickets made out by Harper. Severalof the customers told him Harper had washed their cars. InRejan's affidavit given to a Board agent on July 2, heaverred that "The customers had denied having Harperwash the cars." Regan could give no satisfactory explana-tion for this direct conflict. In other respects, Rejandistinctly impressed me as untrustworthy and is generallynot credited.D.ConclusionsAs of May 1, Respondent notified the Union of its intentto terminate Harper for economic reasons and, on May 17,itinformed Harper of his discharge effective May 18.Harper made his appeal to the Union complaining thatnonunion men were retained by Respondent. Pursuant tothe contract, Harper apparently had retention rights withrespect to a layoff as against nonunion employees, whetheron the basis of seniority or the Union's previous andrenewed requests under the union-security clause thatRespondent remove such nonunion employees. In anycase,Harperwas engaging in a protected concertedactivity and pursuing his rights under the contract .6The Act is violated if an employee is discharged formisconduct arising out of a protected activity when it isshown, as it has been here, that the misconduct neveroccurred.? Indeed, the evidence reflects no reasonablebasis for an honest belief by Respondent that Harperengaged in any conduct warranting discharge.On May 21, Harper's appeal was upheld by the Union.The very next day, Respondent persisted in its attempt todischargeHarper by asserting grounds of misconductwhich it forwarded to the Union. Also on May 22,Respondent impliedly threatened that it would get Harperinto trouble because he had "ratted" to the Unionconcerning the nonunion employees. I find that Harper's"ratting"or complaining to the Union on May 18constituted a substantial motivating factor in Respondent'sdecision to discharge him on or about June 9, and that theallegedmisconduct was dredged up as a pretext. It is nodefense that the Union made no objection to suchdischarge. Thus, it is found that Harper was discriminatori-ly terminated because he engaged in a protected concertedactivity.Accordingly, for the foregoing reasons, I conclude thatRespondent violated Section 8(a)(1) and (3) of the Act, asalleged.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.6E.g,Bunney Bros Construction Co,139 NLRB 15167N L.R B v Burnup and Sims,Inc, 379 U S. 21 (1964)8 In the event no exceptionsare filed as provided by Sec 102 46 of theRules and Regulationsof the National Labor RelationsBoard,the findings,Ithas been found that Respondent discharged KingHarper in violation of Section 8(a)(1) and (3) of the Act. Itwill therefore- be recommended that Respondent offerHarper immediate and full reinstatement to his former jobor, if such job no longer exists, to a substantially equivalentjob, without prejudice to his seniority and other rights andprivileges, and make him whole for any loss of earningssuffered by reason of the discrimination against him, bypayment to him of a sum of money equal to that which henormally would have earned, absent the discrimination,lessnet earningsduring such period, with backpaycomputed on a quarterly basis in the manner established inF.W.Woolworth Company,90 NLRB 289. Backpay shallcarry interest at the rate of 6 percent per annum, as setforth in IsisPlumbing & Heating Co.,138 NLRB 716. Itwillbe further recommended that Respondent preserveand, upon request, make available to the Board, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryand useful to determine the amounts of backpay due andthe rights of reinstatement under the terms of theserecommendations.Upon the foregoing findings of fact, and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging King Harper for engaging in protect-ed concerted activities within the meaning of Section 7 oftheAct, Respondent has engagedin and is engaging inunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.4.By threatening reprisal against Harper for engaginginprotected concerted activities,Respondent has re-strained and coerced employees in the exercise of the rightsguaranteed in Section 7 of the Act, and has therebyengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERSRespondent, Lebud Garage, Inc., d/b/a Breidner Bros.Garage,New York, New York, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a) Threatening employees with reprisal for complainingto the Union or otherwise seeking to enforce their rightsconclusions,and recommendedOrderherein shall, as provided in Sec102.48of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes BREMNER BROS.GARAGEunder the existing collective-bargaining agreement, orengaging in other protected concerted activities.(b)Discharging employees for engaging in protectedconcerted activities, as described in the foregoing para-graph, or in any other manner discriminating in regard tohire or tenure of employment, or any term or condition ofemployment.(c) In any like or related manner interfering with,restraining,or coercing employees in the exercise of therights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement inconformity with Section 8(a)(3) of the Act.2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a) Offer King Harper immediate and full reinstatementto his former job or, if such job no longer exists, to asubstantiallyequivalent job,without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings, in the manner set forth in"The Remedy" section of the Administrative Law Judge'sDecision.(b) Preserve and, upon request, make available to theBoard or its agents all payroll and other records, as setforth in "The Remedy" section of this Decision.(c) Post at its garage and office in New York, New York,copies of the attached notice marked "Appendix." 9 Copiesof said notice, on forms provided by the Regional Directorfor Region 2, shall, after being duly signed by Respondent,be posted immediately upon receipt thereof, in conspicu-ous places, and be maintained for 60 consecutive days.Reasonable steps shall be taken to ensure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director of Region 2, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.9In the eventthat the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the words inthe noticereading "Posted byOrder of the National LaborRelationsBoard" shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which bothsideshad the opportunity to503present their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice; and we intend to carry out the Order ofthe Board, and abide by the following:WE WILL NOT threaten you with reprisal or punish-mentof any kind because you have complained to theUnion or have otherwise acted to protect your rightsunder the contract with the Union.WE WILL NOT discharge or lay off employees becausethey have complained to the Union to defend theirrights under our contract with the Union, and will notdiscriminate against them in any manner regardingtheir tenure, or terms or conditions of employment,because theyengage inactivities which are protectedunder the National Labor Relations Act.WE WILL NOT in anysimilar mannerinterfere with,restrain, or coerce you in theexerciseof the rightsguaranteed employees in the National Labor RelationsAct, except to the extent that such rights may beaffected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act.WE WILL offer King Harperimmediateand fullreinstatementto his former job or, if such job no longerexists,to a substantially equivalent job,withoutprejudice to his seniority or other rights and privileges,and we will pay King Harper for the earnings he lostbecause of the discriminationagainst him,with 6-percent interest.DatedByLEBUD GARAGE, INC.,D/B/A BREMNER BROS.GARAGE(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 36th Floor, FederalBuilding, 26 Federal Plaza, New York, New York 10007,Telephone 212-264-0306.